DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 07/22/2022. Claims 37-45 are currently pending for examination on the merits. 
Claim Objections
Claim 37 is objected to because of the following informalities: 
In claim 37, line 11, “are at a distances” should be changed to “are at distances”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation “a radial width of the base elevations” in line 20. It is unclear if the term “radial width” essentially means a height of the base elevations when viewed in cross section or a width of the base elevations when viewed in plan view. Based on pg. 2, lines 19-25 of the specification and Fig. 2 of the drawings, it is assumed that “radial width” means a width of the base elevations when viewed in plan view. For examination purposes, “a radial width of the base elevations” in line 20 will be read as “a width of the base elevations.” 
Claims 38-45 are also rejected due to their dependence on rejected claim 37. 
Appropriate correction is required in order to overcome the indefiniteness rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwaki (JP 2012183962 with English Machine Translation) (of record) (Kiwaki ‘962) in view of Takigawa et al. (US 4,345,632) (of record) (Takigawa). 
Regarding claim 37, Kiwaki ‘962 discloses a vehicle tire (1; [0004]; [0061]) comprising: a tread (see Fig. 4) having a circumferential channel (50) with a channel base (50btm) and channel walls (10a, 20a) and having a tread depth (H); base elevations (70) formed on the channel base (50btm) (see Figs. 4-6). Claim 37 recites the limitation “acting as a stone ejectors” when referring to the base elevations. It is noted that this is merely intended use and does not require any additional structure not present in the tire of Kiwaki ‘962. Furthermore, it is noted that the base elevations disclosed by Kiwaki ‘962 would be capable of acting as stone ejectors. Kiwaki ‘962 further discloses that the base elevations (70) are at distances of greater than zero between each of the groove walls (10a, 20a) (see Fig. 6). Kiwaki ‘962 further discloses that a top surface of the base elevations (70) has an encircling surface edge (see Modified Figure 5 below); the top surface slopes downward uniformly towards the encircling surface edge (see Modified Figure 6 below); wall sections of the channel walls (10a, 20a) are convexly curved toward one another (see Fig. 4); and the encircling surface edge follows the wall sections so that a width of the base elevations (70) decreases corresponding to the wall sections (see Fig. 4; [0047]). Kiwaki ‘962 fails to explicitly disclose, however, that the base elevations (70) have a height formed of 25% to 60% of the tread depth (H). Kiwaki ‘962 also fails to disclose that the distance between each of the channel walls (10a, 20a) and the base elevations (70) are up to 4.0 mm. 

    PNG
    media_image1.png
    338
    699
    media_image1.png
    Greyscale

Modified Figure 5, Kiwaki ‘962

    PNG
    media_image2.png
    343
    580
    media_image2.png
    Greyscale

Modified Figure 6, Kiwaki ‘962
Takigawa teaches a similar tire comprising a tread (see Fig. 1) comprising at least one circumferential groove (1) with base elevations (5) with a height formed from 30% to 50% of the tread depth (Col. 4, lines 23-27), suggesting the claimed range in claim 16 of from 25% to 60% of a tread depth. Takigawa further teaches that this height of the elevations helps effectively prevent stone-biting (Col. 4, lines 23-24). Takigawa further teaches that the distance (g) between each of the groove walls and the elevations (5) is 1.8 mm (Col. 5, lines 46-49), suggesting the claimed distance of greater than zero and up to 4.0 mm. Takigawa further teaches that this configuration effectively prevents stone-biting at the tread groove (Col. 6, lines 25-27). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base elevations as disclosed by Kiwaki ‘962 to have the specific dimensions taught by Takigawa because they would have had a reasonable expectation that doing so would effectively prevent stone-biting at the tread groove. 
Regarding claim 38, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 37. Modified Kiwaki ‘962 further discloses that the base elevations (Kiwaki ‘962: 70) have an elongated diamond shape with rounded corners (Kiwaki ‘962: see Fig. 4). 
Regarding claim 39, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 37. Modified Kiwaki ‘962 further discloses that the base elevations (Kiwaki ‘962: 70) comprise a base part having a constant height (see Modified Figure 6 below). 

    PNG
    media_image3.png
    343
    580
    media_image3.png
    Greyscale

Modified Figure 6, Kiwaki ‘962
Regarding claim 40, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 39. Modified Kiwaki ‘962 further discloses that the base elevations (Kiwaki ‘962: 70) comprise an upper part having a dome shape (see Modified Figure 6 above). 
Regarding claim 41, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 40. Modified Kiwaki ‘962 further discloses a height of the base part (see Modified Figure 6 above). Modified Kiwaki ‘962 fails to explicitly disclose, however, a specific relationship between the height of the base part and the height of the entire base elevation (Kiwaki ‘962: 70). One of ordinary skill in the art would have found it obvious to use the proportions of the drawings as a starting point in their design process, specifically in choosing a relationship between the height of the base part and the height of the base elevation. While patent drawings are not necessarily to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Accordingly, based on Fig. 6 of Kiwaki ‘962, one of ordinary skill in the art would have found that the height of the base part is about 80% of the height of the base elevation (Kiwaki ‘962: 70), thus suggesting the claimed range in claim 41 of from 35% to 90%. Therefore, while modified Kiwaki ‘962 does not explicitly teach a relationship between the height of the base part and the height of the base elevation within the claimed range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the height of the base part to be within the claimed range because the figures of Kiwaki ‘962 reasonably suggest doing so. 
Regarding claim 42, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 41. Modified Kiwaki ‘962 further discloses that a groove path (see Modified Figure 4 below) of the circumferential channel (Kiwaki ‘962: 50) runs between the wall sections and the base elevations (Kiwaki ‘962: 70), a narrowest point of the groove path has a width (Kiwaki ‘962: Wmin) of from 35% to 85% of a width (Kiwaki ‘962: Wmax) of the circumferential channel (Kiwaki ’962: 50) (Kiwaki ‘962: [0030]), overlapping the claimed range of from 15% to 45%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 

    PNG
    media_image4.png
    511
    786
    media_image4.png
    Greyscale

Modified Figure 4, Kiwaki ‘962
Regarding claim 43, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 42. Modified Kiwaki ‘962 further discloses that the wall sections are symmetrical with respect to a plane defined by the circumferential direction (Kiwaki ‘962: see Fig. 4; [0028]). 
Regarding claim 44, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 43. Kiwaki ‘962 further discloses that a plurality of flat lug like projections are arranged at regular intervals over the entire extent of the circumferential channel (see Modified Figure 4 below; [0029]). 

    PNG
    media_image5.png
    613
    901
    media_image5.png
    Greyscale

Modified Figure 4, Kiwaki ‘962
Regarding claim 45, Kiwaki ‘962 discloses all of the limitations as set forth above for claim 44. Kiwaki ‘962 further discloses that the wall sections comprise a lateral wall region having flat surfaces and inclined with respect to the circumferential direction and a wall section adjacent the lateral wall region and having a sickle-shape (see Modified Figure 4 below). 

    PNG
    media_image6.png
    613
    901
    media_image6.png
    Greyscale

Modified Figure 4, Kiwaki ‘962
Response to Arguments
Applicant’s amendments to the Specification and Claims, have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 22nd, 2022. However, in light of the amendments to the claims, a claim objection and several 112(b) rejections remain. 
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive because they do not point out particularly how the claim language distinguishes over the prior art, and it is the examiner’s position that the claims are obvious over the prior art as set forth in the rejection. 
As such, claims 37-45 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749